Citation Nr: 1106348	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-01 039	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2007 by the RO. 



FINDINGS OF FACT

 1.  The currently demonstrated bilateral sensorineural hearing 
loss is shown as likely as not to be due to excessive noise 
exposure experienced by the Veteran in connection with his duties 
while in active service.  

2.  The currently demonstrated PTSD is shown be due to stressor 
events that happened in service and as likely as not are 
consistent with his service in the Republic of Vietnam.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing loss 
is due to disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 1113, 5701 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2010).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury that 
was incurred in active service. 38 U.S.C.A. §§ 1110, 5701 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits. VA has a duty to notify 
the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2010). VA also has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).

As will be discussed, sufficient evidence is of record to grant 
the claims of service connection for PTSD and bilateral hearing 
loss. Therefore, no further notice or development is needed with 
respect to this claim.


Service Connection

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. 

When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990). The preponderance of the evidence must be 
against the claim for benefits to be denied. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The evaluation of evidence generally involves a three-step 
inquiry.  

First, the Board must determine whether the evidence comes from a 
"competent" source.  Second, the Board must determine if the 
evidence is credible, or worthy of belief. Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  Third, the Board must weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  


Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

At a pre-induction examination in January 1970, the Veteran 
displayed audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 db
15 db
20 db
25 db
50 db
LEFT
15 db
10 db
30 db
50 db
45 db

At a March 1970 audiological examination, the findings were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
5 db
-5 db
15 db
25 db
LEFT
5 db
-5 db
0 db
-5 db
-10 db

No complaints or findings referable to hearing loss were noted in 
service.  At a November 1971 separation examination, the findings 
were recorded at the following levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 db
0 db
0 db
0 db
0 db
LEFT
0 db
0 db
0 db
0 db
0 db

The Veteran underwent a VA audiological examination in August 
2007.   

At the August 2007 VA examination, the Veteran reported in-
service noise exposure, including driving a semi-truck and 
exposure to gunfire, incoming mortars, and truck explosions. 

The Veteran said he worked after service as a brick layer; the 
examiner noted some noise exposure from this position and also 
from recreational hunting once a year. Maryland CNC word list 
recognition scores of 92 in the right ear and 84 in the left ear 
and averages of 45 decibels in the right ear and 36.25 decibels 
in the left ear were recorded. 

The examiner noted Hertz levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 db
20 db
45 db
45 db
70 db
LEFT
10 db
20 db
45 db
60 db
65 db

The examiner determined that, because the Veteran had normal 
hearing sensitivity, bilaterally, at separation, the Veteran did 
not incur a permanent hearing loss as a result of military noise 
exposure.  He stated that it is not likely that the Veteran's 
current hearing loss was due to military noise exposure. 

At a December 2008 VA examination at which the examiner was asked 
to opine as to the etiology of tinnitus, the Veteran reported in-
service noise exposure, including noise from various guns, 
explosive devices, aircraft, vehicles and generators. 

The Veteran denied civilian noise exposure and stated that he 
wore ear protection when hunting. Maryland CNC word recognition 
scores of 78 in the right ear and 76 in the left ear and average 
decibels of 55 in the right ear and 50 in the left ear were 
recorded.  

The examiner noted Hertz levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 db
15 db
55 db
55 db
75 db
LEFT
15 db
25 db
45 db
65 db
85 db

The examiner reviewed the service medical records and noted that 
normal hearing was recorded at separation, though the pre-
induction examination shows bilateral hearing loss. 

The examiner said this suggested that the separation examination 
"[might] not have shown accurate thresholds."   

The Veteran is both competent and credible to describe the 
sources of noise exposure to which he was exposed both during and 
after service and to report signs and manifestation of his 
hearing loss is service and thereafter. 

While the August 2007 examiner is both competent to determine 
that the hearing loss was not related to military service; the 
examiner is shown to have based his opinion on hearing test 
findings at the time of separation that are now shown to be of 
questionable reliability.  

The December 2008 examiner is both competent to opine that the 
Veteran's separation examination findings might not be accurate.   

Given the Veteran credible lay assertions, the Board finds the 
evidence to be relative equipoise in showing that the current 
bilateral sensorineural hearing loss as likely as not is due to 
the Veteran's exposure to increased noise levels that began with 
active service to include duties apparently with an artillery 
unit in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  


PTSD

In order to substantiate a claim of entitlement to service 
connection for PTSD, the record must show: (1) medical evidence 
diagnosing the condition; (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and (3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2010). 

In certain situations, VA waives the third requirement. 38 C.F.R. 
§ 3.304(f). Under 38 C.F.R. § 3.304(f)(3) (effective on July 13, 
2010), if a stressor claimed by a veteran is related to the 
veteran's "fear of hostile military or terrorist activity" and a 
VA or VA-contracted psychiatrist or psychologist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  For purposes 
of this section, "fear of hostile military or terrorist activity" 
means that "a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror." Id.

The Veteran submitted statements regarding specific PTSD 
stressors to VA in July 2007. These stressors included: fear of 
driving into enemy territory; finding the beheaded bodies of 
soldiers who had checked the road ahead for an ambush; enemy 
firing upon his convoy causing fuel tanks to explode and killing 
the drivers; removing the bodies the dead drivers; and finding 
bullet holes in his truck. 

In December 2007, VA issued a formal finding of insufficient 
information to verify these reported stressors. A June 2008 
deferred rating decision indicates that the Veteran provided the 
wrong year for his claimed stressors, which might have been why 
some were unable to be verified.

The Veteran was diagnosed with PTSD in a December 2008 VA 
examination when he reported troubling thoughts and nightmares 
related to his service in Vietnam. The VA clinician indicated 
that the Veteran was a credible historian.  

At the examination, the Veteran reported several of his claimed 
stressors, including that he retrieved dead and decapitated 
bodies.  The VA clinician related PTSD symptoms to active duty 
service in Vietnam ("[The Veteran] . . . served on active duty 
in Vietnam and presents now complaining of classic PTSD 
symptoms."). 

Under regulations that took effect July 13, 2010, the Veteran is 
entitled to service connection for PTSD. Many of his claimed 
stressors, including fear of enemy fire and fear for his own 
life, fall into the category created by 38 C.F.R. § 3.304(f)(3), 
for which VA waives the requirement that a claimed stressor be 
verified. 

The December 2008 VA clinician indicated that the Veteran was a 
credible historian and that his reported history was sufficient 
to support a diagnosis of PTSD related to military service. 

The Board finds no reason to doubt the competence or credibility 
of either the Veteran or the VA clinician and gives significant 
probative weight to both the Veteran's reported history and the 
VA clinician's nexus opinion and diagnosis of PTSD. 

The Board also finds that the claimed stressors are consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service. See 38 C.F.R. § 3.304(f)(3). The Veteran's DD Form 214 
indicates that he served in an artillery unit in the Republic of 
Vietnam and underwent combat training.  His personnel records 
show military occupational specialties of ammunitions handler and 
heavy vehicle driver.  

Because the evidence is in relative equipoise that the currently 
diagnosed PTSD as likely as not is due to sufficient stressors 
identified by the Veteran as related to fear of hostile military 
activity and do not require verification, the service connection 
is warranted.  See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is granted.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


